IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


LEO J. DOLAN, JR. AND CHERIE M.               : No. 168 MAL 2017
DOLAN, H/W,                                   :
                                              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                                              :
             v.                               :
                                              :
                                              :
HURD MILLWORK COMPANY, INC.,                  :
BENTLEY HOMES, LTD., GARVIN                   :
MITCHELL CORPORATION, CHADWELL                :
ASSOCIATES, L.P., CHADWELL                    :
REALTY, INC., HARRISON COMMUNITY              :
ASSOCIATION,                                  :
                                              :
PETITION OF: LEO J. DOLAN, JR.                :


                                         ORDER



PER CURIAM

   AND NOW, this 11th day of September, 2017, the Petition for Allowance of Appeal

is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, rephrased for clarity, are:


   (1) What is the proper role of an appellate court in reviewing a non-jury decision
       where it deems the Pa.R.A.P. 1925(a) opinion inadequate but the trial judge is no
       longer available to provide a supplemental opinion?

   (2) If the appellate court is required to reach the merits of the trial court’s decision,
       what are the appropriate scope and standard of review?